United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.A., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Palo Alto, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1602
Issued: May 22, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 3, 2016 appellant filed a timely appeal from a June 21, 2016 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant is entitled to wage-loss compensation for intermittent dates
of disability from August 18, 2014 to September 16, 2015 causally related to her accepted
employment injury.
FACTUAL HISTORY
On November 26, 2014 appellant, then a 27-year-old city carrier assistant, filed an
occupational disease claim (Form CA-2) alleging that she sustained pain in her feet and legs
1

5 U.S.C. § 8101 et seq.

bilaterally causally related to factors of her federal employment. She related that her symptoms
began in August 2014 and increased on October 21, 2014 such that she sought treatment in the
emergency room.
On October 22, 2014 a physician assistant found that appellant should be excused from
work for one week beginning that date. A nurse practitioner, in a December 30, 2014 disability
certificate, advised that appellant was off work three days and could resume work on
January 5, 2015.
Appellant, on January 7, 2015, accepted a modified position at the employing
establishment. The job required intermittent standing and walking for four hours per day,
intermittent driving for two hours per day, intermittent lifting and carrying for four hours per
day, and intermittent pushing, pulling, and grasping for four hours per day. The job offer
provided that it would remain within the restrictions set forth by her physician and was subject to
revision based on the limitations provided by her physician. The offer specified appellant’s
current restrictions as no walking over two hours per day.
OWCP accepted the claim for bilateral plantar fasciitis and heel spurs.2
Appellant, on September 8, 2015, filed a claim for compensation (Form CA-7) for
intermittent dates of disability from August 2014 to August 2015. Regarding the dates relevant
to this appeal, in accompanying time analysis forms, she advised that she was off work as her
manager could not accommodate her restrictions on August 18, October 26 and 29, and
December 15, 2004, and September 3, 2015. Appellant alleged that she was unable to work due
to swollen feet on October 17 and 20, 2014 and August 22, 2015, and was in the hospital on
October 21 and 22, 2014. She did not work for 28 hours from December 30, 2014 to January 3,
2015, 32 hours from February 2 to 5, 2015, 56 hours from February 9 to 17, 2015, and 8 hours
on July 13, 2015 on the instructions of her physician. Appellant claimed eight hours of time lost
on December 30, 2014, January 30, February 11, 17, and 25, March 5, April 29, and July 13,
2015 for medical appointments. She requested compensation from September 9 to 11 and 15 to
16, 2015 as she was unable to work as a result of swelling in her feet.
On September 21, 2015 the employing establishment noted discrepancies in some of the
dates of compensation claimed by appellant on the CA-7 forms sent to OWCP on
September 21, 2015. It contended that there was no medical evidence supporting disability on
certain dates and also that some dates lacked a priority assignment worksheet. The employing
establishment further advised that appellant had the Sunday occurring from October 20 to 29,
2014 as an off day and also worked for 8.37 hours during this period.
Appellant submitted evidence to support her claim. In a January 26, 2015 form report,
Dr. Khae V. Saephanh, an osteopath, advised that he had initially evaluated appellant on
October 21, 2014. He diagnosed plantar fasciitis and noted that her bilateral foot pain increased
2

By decision dated January 8, 2015, OWCP had previously denied appellant’s claim as the medical evidence was
insufficient to support that she sustained a diagnosed condition due to the identified work factors. In a decision
dated August 18, 2015, an OWCP hearing representative reversed the January 8, 2015 and accepted the claim for
bilateral plantar fasciitis and heel spurs.

2

when she worked as a mail carrier. Dr. Saephanh opined that appellant could walk one hour per
day.
On January 29, 2015 a nurse practitioner found that appellant could work four hours a
day three days a week beginning January 30, 2015. On February 2, 2015 the nurse practitioner
requested that appellant be excused from work early on January 30, 2015 and for one week
beginning February 2, 2015. The nurse practitioner opined that appellant could resume work on
February 10, 2015.
Dr. Liu, on February 9, 2015, advised that appellant could return to work on February 10,
2015 with restrictions until March 5, 2015 of no walking more than two hours a day with 10minute breaks for each 20 minutes of walking.
On February 11, 2015 a nurse practitioner advised that appellant could not work for two
days and could resume modified work on February 14, 2015. On February 17, 2015 he indicated
that she could return to work with restrictions. On February 25, 2015 the nurse practitioner
noted that appellant received treatment on that date and could return to work on
February 26, 2015.
In a form report dated April 29, 2015, Dr. Richard A. Nolan, a Board-certified orthopedic
surgeon, diagnosed plantar fasciitis, checked a box marked “yes” that the history provided on the
form corresponded to that given by appellant, and listed work restrictions of walking up to four
hours per day intermittently for two hours at a time and standing up to two hours per day.3
By letter dated October 5, 2015, OWCP advised appellant that medical evidence from a
nurse or physician assistant must be countersigned by a physician to constitute medical evidence.
It requested that she clarify the dates that she was off work due to disability, medical
appointments, or work not being available and informed her of the medical evidence required to
establish disability.
On October 21, 2015 Dr. Liu cosigned the December 30, 2014 and the January 29,
February 2, 11, 17, and 25, 2015 reports from the nurse practitioner.
Appellant’s supervisor signed an acknowledgement of a list of dates that the employing
establishment did not have work available within her restrictions. Regarding the dates relevant
to this appeal, the supervisor indicated that there was no work available within her restrictions
from October 26 to December 24, 2015.
By decision dated December 9, 2015, OWCP found that appellant was entitled to
compensation for 882.24 hours from August 18, 2014 to September 16, 2015. It determined,
however, that there was no medical evidence supporting her claim for lost time from work for 8
hours on August 18 and October 17, 20, and 22, 2014; 28 hours from December 30, 2014 to
3

Dr. Nolan evaluated appellant on April 10, 2015. He noted that she worked with restrictions and in
November 2014 began working four hours a day four days a week. Appellant was off work for a period as there was
no work available. In January 2015 she again worked four hours a day for four days a week. Dr. Nolan attributed
appellant’s bilateral foot condition to her employment activities. He found that she could work full time with
walking no more than 2 hours at a time with a 30-minute break and driving limited to 1 hour per day.

3

January 8, 2015; 8 hours on January 30, 2015; 32 hours from February 2 to 5, 2015; 56 hours
from February 9 to 17, 2015; 8 hours on February 25 and March 5, 2015; 4 hours on April 29,
2015; 8 hours on July 13, August 22, and September 3, 2015; 20 hours from September 9 to 11,
2015; and 16 hours from September 15 to 16, 2015. It further determined that she was not
entitled to eight hours of compensation on October 26, 2014 because it was for a Sunday, a day
she was off work. OWCP noted that the employing establishment advised that she worked full
time on October 29, 2014 and that it paid her sick leave on December 15, 2014.
Appellant, on January 7, 2016, requested a review of the written record by an OWCP
hearing representative.
In a progress report dated December 30, 2014, received by OWCP on January 15, 2016, a
nurse practitioner evaluated appellant for foot pain. The nurse diagnosed “fasciitis plantar” and
indicated that he had provided a disability slip.
In a decision dated June 21, 2016, an OWCP hearing representative affirmed the
December 9, 2015 decision. She found that appellant had not submitted medical evidence
supporting her claim for employment-related intermittent disability for the hours denied from
August 18, 2014 to September 16, 2015.4
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim by the weight of the evidence.5 For each period of
disability claimed, he or she has the burden of proof to establish that he or she was disabled for
work as a result of the accepted employment injury.6 Whether a particular injury causes an
employee to become disabled for work, and the duration of that disability, are medical issues that
must be proved by a preponderance of probative and reliable medical opinion evidence.7
Under FECA the term disability means incapacity, because of an employment injury, to
earn the wages that the employee was receiving at the time of injury.8 Disability is, thus, not
synonymous with physical impairment which may or may not result in an incapacity to earn
wages.9 An employee who has a physical impairment causally related to his or her federal
employment, but who nonetheless has the capacity to earn the wages that he or she was receiving
at the time of injury, has no disability and is not entitled to compensation for loss of wage4

The hearing representative’s decision actually indicated that the denial of intermittent compensation was
through September 18, 2015. This appears to be a typographical error as the evidence set forth, supra, indicates that
the denial was for dates through September 16, 2015.
5

See Amelia S. Jefferson, 57 ECAB 183 (2005); see also Nathaniel Milton, 37 ECAB 712 (1986.

6

See Amelia S. Jefferson, id.

7

See Edward H. Horton, 41 ECAB 301 (1989).

8

S.M., 58 ECAB 166 (2006); Bobbie F. Cowart, 55 ECAB 746 (2004); 20 C.F.R. § 10.5(f).

9

Roberta L. Kaaumoana, 54 ECAB 150 (2002).

4

earning capacity.10 When, however, the medical evidence establishes that the residuals or
sequelae of an employment injury are such that, from a medical standpoint, they prevent the
employee from continuing in her employment, she is entitled to compensation for any loss of
wages.
The Board will not require OWCP to pay compensation for disability in the absence of
medical evidence directly addressing the specific dates of disability for which compensation is
claimed. To do so, would essentially allow an employee to self-certify his or her disability and
entitlement to compensation.11
ANALYSIS
OWCP accepted that appellant sustained bilateral plantar fasciitis and heel spurs causally
related to factors of her federal employment. It denied her claim for compensation for
intermittent disability from August 8, 2014 to September 16, 2015 as she had not established that
she was receiving medical treatment for her accepted work injury, disabled from her modified
work, or that the employing establishment did not have work available within her restrictions.
Appellant claimed that she was unable to work on October 17 and 20, 2014, August 22,
2015, and intermittently from September 9 to 11 and 15 to 16, 2015 because her feet were
swollen. She has not, however, submitted any medical evidence supporting that she was unable
to work on the dates claimed. As discussed, the Board will not require OWCP to pay
compensation for disability in the absence of medical evidence directly addressing the specific
dates of disability for which compensation is claimed.12 Accordingly, the Board finds that
appellant has not established entitlement to wage-loss compensation on these dates.
The Board further finds that the medical evidence is insufficient to support that appellant
was unable to work for 28 hours from December 31, 2014 to January 3, 2015, 32 hours from
February 2 to 5, 2015, 56 hours from February 9 to 17, 2015, and 8 hours on July 13, 2015.
Appellant contended that she was off work during this period on the advice of her physician. In
a disability certificate dated December 30, 2014, a nurse practitioner found that appellant could
not work until January 5, 2015. In an accompanying report, the nurse practitioner evaluated her
for foot pain. Dr. Liu cosigned the disability certificate on October 21, 2015. She, however, did
not provide an opinion explaining why appellant’s symptoms increased such that she was unable
to work from December 30, 2014 to January 5, 2015, and thus the evidence is of diminished
probative value.13 Such rationale is particularly important as Dr. Liu’s opinion on her ability to
work is not based upon a contemporaneous examination.14

10

Merle J. Marceau, 53 ECAB 197 (2001).

11

See William A. Archer, 55 ECAB 674 (2004); Fereidoon Kharabi, 52 ECAB 291 (2001).

12

See S.F., Docket No. 15-0480 (issued November 4, 2015).

13

See M.H., Docket No. 15-0071 (issued March 13, 2015); P.D., Docket No. 11-0545 (issued October 21, 2011).

14

See R.B., Docket No. 16-0169 (issued February 23, 2016).

5

On February 9, 2015 Dr. Liu advised that appellant was unable to work on that date, but
could resume work on February 10, 2015 with restrictions. She did not, however, provide any
findings on examination or address causation, and thus her opinion is insufficient to support
disability on February 9, 2015.15
Regarding the February 11, 2015 report signed by a nurse practitioner, the Board notes
that nurse practitioners are not considered “physicians” under FECA and cannot render a medical
opinion.16
In a disability certificate dated February 17, 2015 and cosigned by Dr. Liu on October 21,
2015, a nurse practitioner found that appellant could return to work with restrictions on that date.
The report does not establish disability for any of the claimed period and is thus insufficient to
meet appellant’s burden of proof. The record further does not have any medical evidence
supporting disability on July 13, 2015.
Appellant requested compensation for time lost on October 21 and 22, 2014 because she
was in the hospital, and for December 30, 2014 and January 30, February 25, March 5, and
April 29, 2015 due to medical appointments. There is no evidence that she received medical
treatment on October 21, 2014, January 30, and March 5, 2015. On April 29, 2015 OWCP paid
appellant compensation for four hours of time lost for a medical appointment on April 29, 2015,
the most allowed for a routine medical appointment.17 On October 22, 2014 a physician assistant
indicated that she should be excused from work on that date. On December 30, 2014 a nurse
practitioner advised that appellant could not return to work at that time, and on February 25,
2015 a nurse practitioner indicated that she received treatment on that date. Dr. Liu later signed
these reports on October 21, 2015, rendering them medical reports. OWCP found that there was
no medical evidence supporting disability on these dates, but did not consider whether appellant
was entitled to four hours of compensation on those dates for attending a medical appointment.
The case, therefore, must be remanded for OWCP to evaluate whether appellant was entitled to
compensation for lost wages for attending medical appointments on October 22 and
December 30, 2014 and February 25, 2015 causally related to the accepted work injury.
Appellant additionally claimed that the employing establishment did not have work
available within her restrictions on August 18, October 26 and 29, and December 15, 2014, and
September 3, 2015. She submitted an October 22, 2015 statement from her supervisor
acknowledging the dates that there was no work available within her restrictions. The
15

See Sandra D. Pruitt, 57 ECAB 126 (2005); Laurie S. Swanson, 53 ECAB 517 (2002).

16

R.E., Docket No. 16-1568 (issued February 9, 2017) (nurse practitioners are not considered physicians as
defined by FECA).
17

If a claimant has returned to work following an accepted injury or the onset of an occupational disease and
must leave work and lose pay or use leave to undergo treatment, examination or testing for the accepted condition,
compensation should be paid for wage loss under section 8105 of FECA, while undergoing the medical services and
for a reasonable time spent traveling to and from the location where services were rendered. 5 U.S.C. § 8105. For a
routine medical appointment, a maximum of four hours of compensation is usually allowed. See Federal (FECA)
Procedure Manual, Part 2 -- Claims, Compensation Claims, Chapter 2.901.19(c) (February 2013); see also
William A. Archer, 55 ECAB 674 (2004).

6

dates included October 26, 29, and December 15, 2014, but not August 18, 2014 or
September 3, 2015.
As to August 18, 2014 and September 3, 2015, the Board finds no evidence to establish
appellant’s claim that there was no work available for her within her restrictions. On
September 21, 2015 the employing establishment advised that appellant worked 8.37 hours
during the period October 20 to 29, 2014, but that October 26, 2014 was a Sunday, a scheduled
day off. It also noted that she received 7.65 hours of sick leave on December 15, 2015.
OWCP found that she had October 26, 2014 off work as it was a Sunday, that she worked
on October 29, 2014, and received sick leave on December 15, 2014. The employing
establishment, however, noted that there was no work available for appellant on October 26, 29,
and December 15, 2014. The Board finds, therefore, that the record contains conflicting
information from the employing establishment regarding whether appellant worked on
October 29, 2014 and received sick leave on December 15, 2014 or whether there was no work
available and whether appellant was off work on Sunday, October 26, 2014 or that she was off
work because there was no work available.
On remand OWCP should obtain clarification from the employing establishment
regarding appellant’s status on those dates prior to determining whether she is entitled to
compensation. Following such further development, it shall issue a de novo decision.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that she is
entitled to wage-loss compensation for dates on October 17, 20, and 21, 2014, December 31,
2014 to January 3, 2015, January 30, February 9 to 17, March 5, July 13, August 22, and
September 9 to 11 and 15 to 16, 2015. The Board further finds that the case is not in posture for
decision regarding whether she is entitled to wage-loss compensation on October 22, 26, and 29,
December 15 and 30, 2014, and February 25, 2015.

7

ORDER
IT IS HEREBY ORDERED THAT the June 21, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed in part and set aside in part. The case is remanded
for further proceedings consistent with this decision of the Board.
Issued: May 22, 2017
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

